Per Curiam.
The plaintiffs are prosecuting a writ of error coram nobis, to reverse a judgment of this court, under the following circumstances. At the February term, 1840, of the circuit court of Adams county, the defendant in error, having sued out an attachment against the goods and chattels of plaintiffs in error, recovered judgment against them. Pandolph, one of the defendants in the attachment, sued out a writ of error, which, at the November term, 1840, being a continuation of the July term of this court, was dismissed for want of prosecution. The judgment of dismissal- is now sought to be reversed, and the case reinstated on the docket, because, as it is alleged, John Preira was dead at the time, having died in June, 1840.
The judgment of dismissal cannot now be interrupted, for the following reasons: 1. As Preira was one of the defendants below, and did not prosecute the writ of error, it ought, for that cause, to have been dismissed. 2. As he did not join in prose*736cuting the writ of error, he was not a party in this court, and being no party his death did not affect the cause. The judgment of dismissal was properly rendered, and even if the case had been prosecuted, such judgment might have been given for the other defect mentioned.
The judgment must be affirmed.